Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered December 9, 1982, convicting him of assault in the third degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
By defendant’s own admission, the People announced their readiness for trial approximately three months after the filing of the initial accusatory instrument. Defendant requested three adjournments notwithstanding the People’s continued readiness to proceed. The People’s statement of readiness was not thereafter vitiated by their subsequent inability to proceed to trial due to the unavailability of the key prosecution witness for reasons of military service (People v Jones, 105 AD2d 179; CPL 30.30 [4] tgl).
Inasmuch as defendant was not prejudiced by a lengthy pretrial incarceration or the loss of material evidence due to the delay, his constitutional speedy trial claim is without merit (see, People v Dean, 45 NY2d 651; People v Taranovich, 37 NY2d 442, 445). Gibbons, J. P., Thompson, Weinstein and Lawrence, JJ., concur.